Citation Nr: 1516728	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  11-14 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to the service-connected disabilities (TDIU), prior to May 10, 2011. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to May 1970. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2010.  The RO issued a Statement of the Case (SOC) in April 2011.  In May 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In May 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file.


FINDING OF FACT

Prior to May 10, 2011, the Veteran's service-connected disabilities were not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

Prior to May 10, 2011, the criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in April 2010, July 2011, and December 2014 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The April 2010 letter was provided prior to the initial RO adjudication of his claim.  

Additionally, in April 2010, the RO sent the Veteran a notice letter regarding his claim for TDIU.  Attached to this letter was VA Form 21-8940, a formal application form which the Veteran was requested to complete, sign, and return if he believed he qualified for TDIU.  A VA Form 21-8940 was again sent to the Veteran in July 2011.  The Veteran did not complete, sign, and return these VA Forms 21-8940.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran has been afforded VA examinations and medical opinions, and the reports of those evaluations contain all findings needed to properly evaluate his service-connected disabilities.  38 C.F.R. § 4.2 (2014).  There is no duty to provide further medical examination or opinion for the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its May 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran an additional VCAA notice letter regarding his TDIU claim, which was provided in December 2014.  The Veteran did not respond to this letter and thus there were no additional treatment records identified by the Veteran.  The remand also included readjudicating the claim, which was accomplished in the February 2015 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. TDIU Claim

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Initially, the Board notes that effective May 10, 2011, the Veteran is in receipt of a 100 percent schedular disability rating.  The governing regulation, 38 C.F.R. 
§ 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Since May 10, 2011, the Veteran is in receipt of a 100 percent schedular rating.  To grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, he is not eligible, under the terms of the regulation, for a TDIU rating since May 10, 2011.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a veteran is totally disabled").  

Prior to May 10, 2011, the Veteran met the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a).  Prior to May 10, 2011, the Veteran was service-connected for the following disabilities:  posttraumatic stress disorder with depressive mood (rated as 50 percent since June 27, 2007, and 70 percent since February 5, 2010); status post radical prostatectomy, residuals of adenocarcinoma of the prostate (rated as 60 percent); coronary artery disease with status post coronary artery bypass graft and myocardial infarction (rated as 10 percent); Type II diabetes mellitus (rated as 10 percent since June 27, 2007, and 20 percent since January 4, 2008); and, erectile dysfunction (rated as 0 percent).  By way of application of the combined ratings table, the Veteran's combined rating was 80 percent since June 27, 2007 and 90 percent since January 4, 2008.  38 C.F.R. § 4.25 (2014).  Thus, prior to May 10, 2011, the Veteran met the percentage requirements for consideration of a total evaluation under 38 C.F.R. 
§ 4.16(a).  The evaluation assigned for coronary artery disease with status post coronary artery bypass graft and myocardial infarction was increased to 60 percent as of May 10, 2011, resulting in a combined rating of 100 percent as of that date.

The Board must now consider whether the competent evidence demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to May 10, 2011.
  
The Board finds that, prior to May 10, 2011, the Veteran's service-connected disabilities did not render him unable to obtain or maintain substantially gainful employment.  Initially, the Board notes that prior to May 10, 2011, the Veteran was employed full-time at the same company he had been employed at for over fifteen years.  At no time during the appeal period was the Veteran unemployed.  In statements submitted throughout his appeal, the Veteran has reported going to work every day, despite difficulties during his work day and his lack of interaction with his co-workers.  See undated statement from the Veteran and statements from Veteran dated in August 2007, March 2009, and May 2011.  The Veteran's statements of employment are supported by his wife's statements.  See, e.g., spouse statement dated in May 2011.  Instead, the Veteran argues that he should be entitled to a TDIU due to the impairments in his daily employment that were caused by his service-connected disabilities (specifically, his service-connected PTSD) prior to May 10, 2011.

In this regard, prior to May 10, 2011, at a December 2007 VA examination, the VA examiner found that the Veteran had not missed any work due to his service-connected Type II diabetes mellitus.

The Veteran submitted a private psychiatric medical opinion dated in February 2010.  Following an examination of the Veteran, the private psychologist determined that the Veteran was unable to maintain employment because of his PTSD.  The physician recognized that the Veteran was currently employed, and suggested that the Veteran retire due to the high stress and anger-producing stressors that the job incurred.

The Veteran was afforded a VA psychiatric examination in May 2010.  At the examination, the Veteran stated that he had a GED.  He was employed full-time as a forklift trainer for a computer company.  He had worked at this company for sixteen years at the time of the examination.  The Veteran reported that, for years, he was a forklift trainer and maintenance, but a year ago, the company hired another person to do the maintenance and the Veteran continued doing the forklift training.  This angered the Veteran since the new employee was getting paid more than the Veteran, and thus the Veteran had to take a few days off work to get away and deal with his anger.  The Veteran reported taking vacation time or "calling out sick" to leave work early because of his anger and fear of hurting a co-worker.  The Veteran reported being unable to train the Vietnamese employees and having his backup cover him for those employees because of flashbacks from Vietnam.  However, the Veteran was able to train the other employees.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran was not functioning safely on the job and should be considered unemployable due to his service-connected PTSD.  The examiner suggested that the Veteran retire from his job because of the severe level of stress and emotional PTSD triggers that he was encountering on the job and because it was a safety issue.

However, the fact remains that the Veteran was able to maintain full-time employment with his service-connected disabilities prior to May 10, 2011, and had been for over fifteen years.  At no time during his appeal period has the Veteran been unemployed.  Thus, any opinion asserting that the Veteran is unemployable due to his service-connected disabilities is not credible and inconsistent with the evidence of record that shows sustained employment.  In short, the Veteran's service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  His non-service-connected disorders and advancing age may not be considered in determining his eligibility for a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose, 4 Vet. App. at 361.  

The Board notes that marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which the veteran's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the veteran's earned income exceeds the poverty threshold if the veteran is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a). 
While the term sheltered workshop is not defined in the regulation applicable to TDIU, the Board observes that the Wage and Hour Division of the United States Department of Labor uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities."  Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook, available at http://www.dol.gov/whd/FOH/ch64/64k00.htm (last accessed Jan. 30, 2013).

In this regard, the Board does not find that the Veteran's full-time employment prior to May 10, 2011, to be marginal employment or employment in a protected environment.  Here, the Veteran was employed full-time and took paid leave as needed to deal with his PTSD symptoms.  His PTSD schedular ratings of 50 percent and 70 percent during this period contemplated and compensated the Veteran for this missed time from work (occupational impairment) due to his service-connected symptoms.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran was employed at a computer company, and there is no evidence in the record, to include any assertions from the Veteran, that this company was a protected environment, to include a rehabilitation service, day treatment, training, family business, sheltered workshop, and/or employment opportunity to individuals with disabilities.  The evidence does not indicate that the Veteran was working for a family member or being provided special accommodations at his job that would be the equivalent of a sheltered workshop.  Although the Veteran was unable to train certain employees (Vietnamese), the fact still remains that he was able to train employees prior to May 10, 2011, in a full-time manner.  The evidence does not document any citations or punishments for not being able to complete his job duties during this period.  The Veteran was also employed full-time, even with his PTSD symptoms, which provides financial compensation above the poverty line.  The Veteran has not argued that he was only able to work part-time at this company due to his PTSD symptoms.  Although the Veteran did describe having his maintenance duties taken away from him, the Veteran did not allege that this change was due to his PTSD symptoms, or that he took a pay cut or a cut in hours from this change.  Accordingly, the Board finds that the Veteran's full-time employment prior to May 10, 2011, was not marginal employment.
In reaching the above determination, the Board has considered the Veteran's, his spouse's, and his friend's lay statements as to the nature and severity of the Veteran's service-connected symptomatology.  These people are certainly competent to describe the Veteran's current symptoms (Layno v. Brown, 6 Vet. App. 465, 470 (1994)) but the contention that the Veteran is unemployable is not credible given the Veteran's employed status.  Layno, 6 Vet. App. at 470.  To the extent that these people argue or suggest that the clinical data supports a TDIU evaluation, they are not competent to make such an assertion.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the severity of the service-connected disabilities prevents the Veteran's employability, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  Moreover, a finding of unemployability is not credible.  

Accordingly, the Board finds that the evidence is not in equipoise on the matter of whether the Veteran is unemployable due to his service-connected disabilities prior to May 10, 2011.  The Board finds that the allegations of unemployability provided by the Veteran are neither persuasive nor supportable when viewed in light of the evidence of record.  See 38 C.F.R. § 3.159(a).  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  The claim of entitlement to a TDIU, prior to May 10, 2011, is denied.


ORDER

Prior to May 10, 2011, entitlement to a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


